As filed with the Securities and Exchange Commission on October 16, 2009 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SANDALWOOD VENTURES, LTD. (Name of registrant in its charter) Nevada 68-0679096 (State or jurisdiction (Primary Standard (IRS Employer of incorporation or Industrial Identification organization) Classification Code Number) No.) 15 Park Lossiemouth, Morayshire 1V30 5SE Scotland
